United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2174
Issued: July 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant, through her representative, filed a timely appeal from the
June 16, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
affirmed her schedule award. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP applied the correct edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 47-year-old postal clerk, filed a claim for workers’
compensation benefits alleging that her right elbow pain was a result of her federal employment.
She reportedly keyed mail, did a lot of lifting with her right arm and was constantly bending at
1

5 U.S.C. § 8101 et seq.

the elbows, which left her with pain for the last month. OWCP accepted her claim for right
cubital tunnel syndrome.
On January 5, 2009 OWCP received appellant’s December 29, 2008 schedule award
claim. Appellant submitted an August 6, 2008 evaluation from Dr. Arthur Becan, an orthopedic
surgeon. She complained of right elbow pain and stiffness, which waxed and waned, as well as
numbness and tingling and swelling in her right elbow. Semmes-Weinstein monofilament
testing revealed diminished light touch sensibility involving the ulnar nerve distribution of the
right forearm and hand.
Dr. Becan diagnosed, among other things, chronic right ulnar neuropathy and chronic
medial epicondylitis of the right elbow. Noting a grade 2 sensory deficit of the right ulnar nerve,
he found a total right upper extremity impairment of six percent, citing Table 16-10 and Table
16-15 of the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).2
On March 23, 2009 OWCP medical adviser observed that Dr. Becan’s grading of the
sensory loss seemed incorrect. He noted that the maximum ulnar nerve sensory loss below the
mid-forearm was 35 percent, and that grade 2 could be as much as 80 percent: “How did he get
[six percent]?” OWCP medical adviser also noted that the reported two-point discrimination
represented a zero percent loss: “This would really be a normal sensation for the ulnar nerve
[and] not a [g]rade [2] [l]oss.” OWCP medical adviser concluded that Dr. Becan had to explain
how he determined a six percent impairment for ulnar nerve loss.
On June 15, 2009 OWCP asked Dr. Becan to evaluate appellant’s right upper extremity
impairment using the sixth edition of the A.M.A., Guides. On December 15, 2009 it received his
October 8, 2009 report. Based on his previous findings, Dr. Becan found that appellant fit into
the moderate category of impairment for sensory only peripheral nerve injury, and therefore had
a three percent impairment of her right upper extremity.3 OWCP’s medical adviser reviewed his
evaluation and reported that it seemed correct.
On February 25, 2010 OWCP issued a schedule award for a three percent impairment of
appellant’s right upper extremity. On June 16, 2010 OWCP’s hearing representative affirmed.
On appeal, appellant’s representative argues that OWCP’s delay in adjudicating the claim
deprived appellant of a protected interest in property without due process of law. He reasoned
that, had the delay not occurred, appellant would have been provided a decision under the fifth
edition of the A.M.A., Guides.

2

A.M.A. Guides (5th ed. 2001).

3

Id. at Table 15-18 (6th ed. 2009).

2

LEGAL PRECEDENT
Section 8107 of FECA4 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the A.M.A., Guides.5 As of May 1, 2009, any
decision regarding a schedule award must be based on the sixth edition.6
ANALYSIS
Appellant’s representative does not contest the percentage of impairment awarded on
February 25, 2010. He contests OWCP’s delay in issuing a decision and the resulting
application of the sixth edition of the A.M.A. Guides. OWCP procedures are clear: As of
May 1, 2009, any decision regarding a schedule award must be based on the sixth edition.
OWCP correctly followed its procedures.
Appellant asserts that she has property right in a schedule award benefit under the fifth
edition of the A.M.A., Guides and a protected property interest cannot be deprived without due
process, citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathew v. Eldridge, 424 U.S.
319 (1976). These cases held only that a claimant who was in receipt of benefits (in Goldberg
public assistance and in Mathews Social Security benefits) could not be terminated without due
process. Appellant had received no schedule award under the fifth edition.
In Harry D. Butler,7 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.8 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of the Office
should reflect use of the sixth edition of the A.M.A., Guides.9 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed
The Board finds that OWCP did not deprive appellant of an established property interest.
Consistent with its procedures, OWCP applied the correct edition of the A.M.A., Guides and
found on February 25, 2010 that appellant was entitled to benefits for a three percent impairment
4

Appellant also complained of left shoulder pain and stiffness and popping.

5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.0808.6.a (January 2010).
7

43 ECAB 859 (1992).

8

Id. at 866.

9

FECA Bulletin No. 09-03 (issued March 15, 2009). FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, supra note 6, Chapter 2.808.6(a) (January 2010).

3

of her right upper extremity.10 The Board will therefore affirm OWCP’s June 16, 2010 decision
affirming appellant’s schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP applied the correct edition of the A.M.A., Guides.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

A moderate sensory-only deficit of a peripheral nerve represents a three percent impairment of the upper
extremity. A.M.A., Guides 429 (6th ed. 2009) (Table 15-18). OWCP medical adviser incorrectly stated that the
maximum ulnar nerve sensory loss below the mid-forearm was 35 percent. It is seven percent. A.M.A., Guides 492
(5th ed. 2001) (Table 16-15). So the maximum grade 2 sensory deficit of 80 percent would have produced the 6
percent impairment Dr. Becan reported. A.M.A., Guides 482 (Table 16-10). Semmes-Weinstein monofilament
testing revealed only diminished light touch, indicative of a lower-grade sensory deficit. This inconsistency
diminished the probative value of Dr. Becan’s impairment rating under the fifth edition.

4

